EXHIBIT 10.2
SECOND AMENDMENT TO THE
AMENDED AND RESTATED
IXIA 2008 EQUITY INCENTIVE PLAN
          WHEREAS, Ixia (“Ixia” or the “Company”) previously adopted the Ixia
2008 Equity Incentive Plan effective April 11, 2008; and
          WHEREAS, the Company amended and restated the Ixia 2008 Equity
Incentive Plan, as amended, effective as of May 19, 2010, and further amended
such plan effective April 8, 2011 (the “Plan”); and
          WHEREAS, the Company reserved the right to further amend the Plan
pursuant to Section 16 thereof; and
          WHEREAS, the Company desires to further amend the Plan to increase the
total number of shares authorized for issuance under the Plan, implement a
fungible share count provision, and make certain other changes.
          NOW, THEREFORE, the Plan is amended as follows:

1.   All capitalized terms used herein, unless otherwise defined herein, shall
have the same meanings as such terms have in the Plan.   2.   Section 3 of the
Plan is amended in its entirety to read as follows:       “3.   Shares Reserved.
      a.     Maximum Shares. The maximum number of Shares available for awards
pursuant to the Plan effective as of the Company’s 2011 Annual Meeting of
Shareholders shall be 9,950,000 Shares (or the number of shares of stock to
which such Shares shall be adjusted as provided in Section 14 of the Plan).
Options and SARs awarded after December 31, 2010 shall reduce the number of
Shares available for Awards by one Share for every one Share subject to such
Awards. Restricted Stock Awards and Restricted Stock Units awarded after
December 31, 2010 shall reduce the number of Shares available for Awards by two
Shares for every one Share subject to such Awards. The number of Shares reserved
for issuance under the Plan may be set aside out of authorized but unissued
Shares not reserved for any other purpose or (to the extent permitted under
applicable law) out of issued Shares acquired for and held in the treasury of
the Company from time to time.       b.     Unissued Shares. Shares subject to,
but not sold or issued under, any Award terminating, expiring, forfeited or
canceled for any reason shall again become available for Awards thereafter
granted under the Plan and the same shall not be deemed an increase in the
number of Shares available for Awards under the Plan. To the extent such Shares
become available after December 31,

 



--------------------------------------------------------------------------------



 



    2010, they shall become available hereunder as one Share for each such Share
subject to Options and SARs and two Shares for each such Share subject to
Restricted Stock Awards and Restricted Stock Units.       c.     Acquisitions
and Combinations. Awards made in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, in each case by a company acquired by the Company or an Affiliate or
with which the Company or an Affiliate combines shall not reduce the Shares
available for Awards under the Plan, nor shall such Shares again be available
for Awards under the Plan as provided in Section 3(b). Additionally, in the
event that a company acquired by the Company or an Affiliate or with which the
Company or an Affiliate combines has shares available under a pre-existing plan
approved by shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares available for Awards under
the Plan; provided, however, that Awards using such available Shares shall not
be made after the date awards or grants could have been made under the terms of
the pre-existing plan, absent the acquisition or combination, and shall only be
made to individuals who were not Employees prior to such acquisition or
combination.”   3.   This Second Amendment shall be effective upon approval, on
or before June 30, 2011, by the shareholders of the Company in accordance with
the shareholder approval provision of Section 15 of the Plan. This Second
Amendment shall not become effective if not approved by the shareholders of the
Company on or before such date and, in such case, the Plan shall continue in
full force and effect without regard to this Second Amendment.

          IN WITNESS WHEREOF, the undersigned has executed this Second Amendment
to the Plan as of the date set forth below.

            IXIA

    Date: April 8, 2011  By:   /s/ Atul Bhatnagar         Atul Bhatnagar       
President and Chief Executive Officer     

2